FILED
                            NOT FOR PUBLICATION                            MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIAM J. LATHAN,                               No. 11-35684

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00070-TMB

  v.
                                                 MEMORANDUM*
THE CITY OF WHITTIER, ALASKA; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       William J. Lathan appeals pro se from the district court’s summary judgment

in his copyright infringement action. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Worth v. Selchow & Righter Co., 827 F.2d 569, 571


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 1987). We affirm.

       The district court properly granted summary judgment because the

Copyright Act’s fair use defense bars Lathan’s action. 17 U.S.C. § 107 (2006); see

also Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1163 (9th Cir. 2007)

(“The [fair use] defense encourages and allows the development of new ideas that

build on earlier ones, thus providing a necessary counterbalance to the copyright

law’s goal of protecting creators’ work product.”); id. at 1163-68 (explaining four-

factor test for fair use analysis).

       Because the district court properly made a finding of fair use, we need not

review the district court’s finding that the merger doctrine also bars Lathan’s

action.

       AFFIRMED.




                                          2                                       11-35684